


EXHIBIT 10.4




PNM RESOURCES, INC.
EXECUTIVE SPENDING ACCOUNT PLAN


Effective January 1, 2011


ARTICLE 1
INTRODUCTION


Public Service Company of New Mexico (“PNM”) adopted the “Amended and Restated
Medical Reimbursement Plan of Public Service Company of New Mexico” (the “MERP”)
effective January 1, 1980.  The MERP was amended and restated in its entirety
effective September 1, 1991 at which time it was renamed the “Second Restated
and Amended Public Service Company of New Mexico Executive Medical
Plan.”  Effective November 30, 2002, PNM transferred sponsorship of the MERP to
PNM Resources, Inc. (“PNM Resources”). Effective January 1, 2002, PNM Resources
initiated an Executive Spending Account (the “ESA”).


From March 1, 2001 through April 30, 2002, the MERP was fully insured and the
benefits were provided by Connecticut General Life Insurance Company
(“CIGNA”).  Effective May 1, 2002, a decision was made that benefits under the
MERP should again be provided on a self-funded basis.  The benefits provided
under the ESA are, and always have been, self-funded.


Effective December 1, 2002, PNM Resources merged the MERP with and into the ESA
and amended and restated both plans in the form of a combined program known as
the “PNM Resources, Inc. Executive Spending Account Plan” (the “Plan”).


Effective February 15, 2003, PNM Resources amended and restated the Plan in its
entirety in order to:  (1) eliminate the Tier A and Tier B Benefit Limits, and
instead provide for one overall Benefit Limit; (2) eliminate the gross-up
feature that applied to Tier A Covered Expenses; (3) increase the overall
Benefit Limit in order to replace the gross-up feature that applied to Tier A;
and (4) allow long-term care insurance premiums for the Participant and certain
members of the Participant’s family to be reimbursed under the Plan.


Effective January 1, 2004, PNM Resources amended and restated the Plan in its
entirety in order to make certain provisions of the Plan more consistent with
the other benefits plans and programs sponsored by the Company.


Effective January 1, 2011, PNM Resources, by this document, intends to amend and
restate the Plan in its entirety to discontinue reimbursements for medical care
now that such account-based plans are required to provide significantly higher
annual benefits in order to comply with the Patient Protection and Affordable
Care Act and the Health Care & Education Affordability Reconciliation Act
(collectively the “Health Care Reform Act”).


PNM Resources maintains the Plan to provide a select group of Company executives
with additional remuneration in the form of reimbursements for expenses such as
income tax preparation costs, costs for estate planning and financial counseling
services, and insurance premiums for health, accident, disability, life,
dependent life, long-term care, home, auto and personal umbrella insurance.  The
benefits provided under the Plan are paid from the general assets of PNM
Resources and those of its affiliates that have adopted the Plan with each
Company bearing the costs and expenses of providing benefits accrued by its
Employee-Participants during periods while they are employed by that
Company.  Such costs and expenses are allocated among the Companies in
accordance with (i) agreements entered into between PNM Resources and any
participating affiliate, or (ii) in the absence of such an agreement, procedures
adopted by PNM Resources.  Because benefits are paid from the general assets of
the Company, pursuant to Department of Labor regulation Section 2520.104-24 the
Plan is exempt from most of the reporting and disclosure requirements of Part 1
of Title I of ERISA, including the requirement to provide a summary plan
description and the requirement to file a Form 5500 - Annual Report.


ARTICLE 2
DEFINED TERMS


Capitalized terms used in the Plan have the following meanings:
 


 
1

--------------------------------------------------------------------------------

 
 
Benefit Limit:
The maximum amount for which you and your Dependents, together, may seek
reimbursement each Paycheck Year for Covered Expenses.  Shortly before each
Paycheck Year, you will be notified of your Benefit Limit for the Paycheck
Year.  Any portion of the Benefit Limit that remains unused at the end of a
Paycheck Year may not be carried over to the following Paycheck Year.
 
Prior to February 15, 2003, the Plan had Tier A and Tier B Benefit
Limits.  Effective February 15, 2003, the Tier A and Tier B Benefit Limits are
eliminated and replaced with one overall Benefit Limit.  Due to the elimination
of the Tier A Benefit Limit and the gross-up feature that applied to that limit,
the Benefit Limit for each Participant who is a vice-president will be increased
by $2,000 and the Benefit Limit for all other Participants will be increased by
$3,000.  The Benefit Limit increase described in the preceding sentence is
effective February 15, 2003.  On or shortly thereafter, each Participant will be
notified of his or her new overall Benefit Limit, which will include the $2,000
or $3,000 increase, as applicable.
 
Benefits Department:
The organizational unit of the Company responsible for administering benefit
programs.
 
Code:
The Internal Revenue Code of 1986, as amended.
 
Company:
PNM Resources, Inc. (“PNM Resources”) and any affiliate that has adopted the
Plan with the approval of PNM Resources.  Any affiliate that adopted the Plan
prior to the assumption of the sponsorship of the Plan by PNM Resources,
including Public Service Company of New Mexico, shall continue to participate in
the Plan.
 
Covered Expense:
Expenses incurred by the Participant or a Dependent during the current or
preceding Paycheck Year, while covered by the Plan, for any of the
following:  (1) income tax preparation; (2) estate planning (including
preparation of wills and trusts); (3) financial counseling, but excluding
brokerage fees or commissions; (4) financial management services (this would
include, for example, the services provided by a management firm that manages
your real estate investments); (5) premiums covering the Participant and his or
her Dependents for accident, disability, life, dependent life, and/or
supplemental insurance (similar to AFLAC), whether paid for by the Participant
as a private party or deducted from the Participant’s salary under a PNM
Resources benefit program; (6) premiums for home, auto, title or personal
liability umbrella insurance; (7) premiums covering the Participant or Family
Members for long-term care insurance, whether paid for by the Participant as a
private party or deducted from the Participant’s salary under a PNM Resources
benefit program; or (8) reasonable transportation and lodging expenses in
connection with the Participant’s financial planning and real estate management,
including estate planning, financial counseling and financial management
services as described in items (2), (3) and (4).  An expense that qualifies as a
Covered Expense pursuant to items (1) through (8) above, is “incurred” as of the
date on which you are billed for the expense or premium.
 
Dependent:
A Participant’s “Dependents” as defined by the Medical Plan who are eligible to
be enrolled in the Medical Plan regardless of whether they are actually enrolled
in that plan.  Effective October 1, 2008, a Participant’s “Dependents” shall
additionally include a Participant’s same-sex Spouse.
 
Effective Date:
January 1, 2011.
 
Employee:
A full-time employee of the Company scheduled to work at least 32 hours per
week, or a regular part-time or job share employee scheduled to work at least 20
hours per week. Employee does not include: leased employees or workers;
independent contractors, consultants or similar self-employed workers; temporary
employees or workers; interns; co-op employees or workers; seasonal employees or
workers, other contingent workers, or any employee of any affiliate or related
entity unless specifically approved by the Company.
 
ERISA:
The Employee Retirement Income Security Act of 1974, as amended.
 

 
 
2

--------------------------------------------------------------------------------

 
Family Members:
Any of the following individuals between the ages of 18 and 80:
 
●  the legally married Spouse of a Participant;
 
●  the natural, adoptive or step-parents/grandparents of a Participant and
    their Spouse;
 
●  the natural, adoptive or step-siblings of a Participant and their Spouse;
 
●  the natural, adoptive or stepchildren of a Participant and their Spouse.
 
HIPAA:
The Health Insurance Portability and Accountability Act of 1996, as amended.
 
Medical Insurance:
Medical insurance coverage under any of the following:  (1) The PNM Resources,
Inc. Comprehensive Health Plan, effective January 1, 2004, as amended from time
to time, or any successor plan; (2) any other employer maintained medical plan
covering the Participant and his or her Dependants; and (3) any other medical
insurance covering the participant and/or his or her Dependents.
 
Participant:
An Employee who is eligible to participate in this Plan pursuant to Article 4.
 
Paycheck Year:
The Paycheck Year is the calendar year.
 
Plan:
The PNM Resources, Inc. Executive Spending Account Plan, as set forth in this
document.
 
Plan Administrator:
 
PNM Resources, Inc. Benefits Governance Committee or other such person or
committee designated by the Company as the Plan Administrator.
Plan Sponsor:
PNM Resources.
 
PNM Resources:
PNM Resources, Inc.
 
Spouse:                      
 
An individual of the opposite or same sex who is legally married to the
Participant under the laws of the jurisdiction in which the marriage was
performed or occurred.
   



ARTICLE 3
GENERAL INFORMATION ABOUT THE PLAN


Plan Name:
PNM Resources, Inc. Executive Spending Account Plan.
 
Plan Year:
January 1 through December 31
 
Plan Number:
601
 
Original Effective
Date:
 
The MERP was originally effective January 1, 1980.  The ESA was first effective
January 1, 2002.
 
Funding Medium:
The Plan is self-funded.  This means that the Company pays benefits out of its
general assets.  Participants are not required to pay a premium in order to
participate in the Plan.
 
Plan Sponsor:
PNM Resources, Inc.
Alvarado Square, Mail Stop 3101
Albuquerque, NM  87158
(505) 241-2700
 
Plan Sponsor’s
Employer
Identification
Number:
 
85-0468296
 

 
 
3

--------------------------------------------------------------------------------

 
Plan Administrator
& Named Fiduciary:
PNM Resources, Inc.
Alvarado Square, Mail Stop 3101
Albuquerque, NM  87158
(505) 241-2700
Attention: Benefits Governance Committee
 
The Plan is administered by the Benefits Governance Committee or other such
person or committee designated by the Company as the Plan Administrator.
 
Agent for Service of
Legal Process:
Patrick Ortiz, General Counsel
Public Service Company of New Mexico
Alvarado Square, Mail Stop 2822
Albuquerque, NM  87158
(505) 241-2700
 
Applicable Law:
The validity, interpretation, construction and performance of the Plan shall be
governed by the laws of the State of New Mexico, unless preempted by ERISA.
 

ARTICLE 4
ELIGIBILITY AND PARTICIPATION REQUIREMENTS


Eligibility:
You are eligible to participate in the Plan if you are an Employee of the
Company and you are a vice-president or higher-ranking officer of the Company.
Your Spouse and “Dependents,” as defined in Article 2 are eligible to
participate in the Plan if you are.
 
Termination of Participation:
Your participation in the Plan terminates as of the earliest of: (1) the date
you terminate employment with the Company; (2) the date you cease to be a
vice-president or higher ranking officer of the Company; (3) the date your
coverage under all other Medical Insurance ceases; or (4) the date the Plan is
terminated.
 
Coverage for your Dependents (including your Spouse) stops when your coverage
stops.  Their coverage will also stop if they cease being your Dependent.
 
Effect of Termination
of Participation on Reimbursements:
 
If a Participant or Dependent’s participation in the Plan terminates, any
Covered Expenses incurred by the Participant or Dependent before his or her
participation terminated will be eligible for reimbursement even though such
reimbursement is not requested or processed before such termination
date.  Covered Expenses incurred after such termination date will not be
eligible for reimbursement even though the Participant may not have used all or
some portion of his or her Benefit Limit.  The following examples illustrate how
these rules operate:
 
 
 
 
Example 1:  Assume that a Participant terminates employment on June 30, and as
of such date has been reimbursed $2,500 under the Plan.  Before terminating
employment, while still covered by the Plan, the Participant incurred an
additional $750 of Covered Expenses.  The Participant is entitled to receive a
reimbursement in the amount of $750.
 

 
 
4

--------------------------------------------------------------------------------

 

 
Example 2:  Assume that a Participant ceases to be a vice president or
higher-ranking officer on September 30, and as of such date has been reimbursed
$500 under the Plan.  After changing employment status, while no longer covered
by the Plan, the Participant incurs an additional $1,750 of Covered
Expenses.  The Participant is not entitled to receive a reimbursement for the
amounts incurred after her participation is terminated.
 
 
 
 
Effect of Promotion or Demotion on Reimbursements:
 
If a Participant is promoted during a Paycheck Year and such promotion causes
the Participant to be subject to a higher Benefit Limit, Covered Expenses
incurred before the increased limit takes effect will be eligible for
reimbursement as long as they were incurred while the Participant was covered by
the Plan.  If a Participant is demoted during a Paycheck Year and such demotion
causes the Participant to be subject to a lower Benefit Limit, Covered Expenses
incurred before the decreased limit takes effect will be subject to
reimbursement as long as they were incurred while the Participant was covered by
the Plan.  The following examples illustrate how these rules operate:
 
 
 
 
Example 1:  Assume that a Participant is promoted from vice president to senior
vice president on October 1st.  Assume further that as vice president, the
Participant’s Benefit Limit was $13,000 and as senior vice president, the
Participant’s Benefit Limit is $18,000.  Before being promoted, and while
covered by the Plan, the Participant incurred $19,000 of Covered Expenses but
has only been reimbursed for $13,000.  As of October 1st, the Participant is
entitled to be reimbursed an additional $5,000 because of the $18,000 Benefit
Limit to which the Participant is now subject.
 
 
 
 
Example 2:  Assume that a Participant is demoted from senior vice president to
vice president on July 1st.  Assume further that as senior vice president, the
Participant’s Benefit Limit was $18,000 and as vice president, the Participant’s
Benefit Limit is $13,000.  Before being demoted, and while covered by the Plan,
the Participant incurred $15,000 of Covered Expenses but has only been
reimbursed for $13,000.  As of October 1st, the Participant is entitled to be
reimbursed for the $2,000 of Covered Expenses that were incurred before October
1st, even though the Participant is now subject to a $13,000 Benefit Limit.
 
 
 
 
Example 3:  Assume that a Participant is demoted from senior vice president to
vice president on November 1st.  Assume further that as senior vice president,
the Participant’s Benefit Limit was $18,000 and as vice president, the
Participant’s Benefit Limit is $13,000.  Before being demoted, and while covered
by the Plan, the Participant incurred $10,000 of Covered Expenses and had been
reimbursed for the full $10,000.  After being demoted, the Participant incurs an
additional $8,000 of Covered Expenses.  The Participant is entitled to receive a
reimbursement of $3,000 because as of November 1st, the Participant is now
subject to a $13,000 Benefit Limit.
 

 
 
5

--------------------------------------------------------------------------------

 
Section 409A
Compliance:
The Company believes that payments pursuant to this Plan are subject to Section
409A of the Code and that payments made from this Plan are made on a specified
date in compliance with Treas. Reg. Section 1.409A-3(i)(1)(iv).
 
To assure compliance with the requirements of Section 409A and avoid adverse tax
consequences to the Participant, the amount of Covered Expenses reimbursed
during one taxable year may not affect the Covered Expenses eligible for
reimbursement in any other taxable year.  In addition, all reimbursements of
Covered Expenses shall be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred and the right to
reimbursement for such Covered Expenses will not be subject to liquidation or
exchange for another benefit.
 
Under no circumstances may the time or schedule of any payment made or benefit
provided pursuant to this Plan be accelerated or subject to a further deferral
except as otherwise permitted or required pursuant to regulations and other
guidance issued pursuant to Section 409A of the Code.
 
No Participant has any right to make any election regarding the time or form of
any payment due under this Plan.
 
This Plan shall be operated in compliance with Section 409A and each provision
of this Plan shall be interpreted, to the extent possible, to comply with
Section 409A.
 

ARTICLE 5
SUMMARY OF PLAN BENEFITS


Benefit
Structure:
If an expense qualifies as a Covered Expense, the Company will reimburse you for
100% of the Covered Expense under the Plan up to the Benefit Limit.  Once you
and your Dependents, together, reach the Benefit Limit, no benefits will be paid
to you under the Plan for the remainder of the Paycheck Year.
 
Tax Treatment
of Benefits:
The expenses reimbursed under the Plan must be included in the Participant’s
taxable income for the calendar year in which the Participant receives the
reimbursement, rather than the calendar year in which the underlying expense is
incurred.  Reimbursements approved by the Benefits Department will be added to
your regular paycheck.  The additional income will be reflected on your W-2 for
the calendar year in which the additional income is paid to you.  Prior to May
1, 2002, the benefits provided under the MERP were not includable in the
Participant’s taxable income because the benefits provided under the MERP were
fully insured by CIGNA.  Accordingly, any reimbursements received from CIGNA are
not includable in the Participant’s taxable income.
 
 
 
Compliance
with Federal
Laws:
 
The Plan will provide benefits in accordance with the applicable requirements of
federal laws, such as HIPAA.  Call the Benefits Department for more information.
 



ARTICLE 6
HOW THE PLAN IS ADMINISTERED


Plan
Administration:
The Plan is administered by the Plan Administrator.  The Plan Administrator may
delegate some (or all) of its authority hereunder to the Benefits Department or
other person or committee designated by the Company.
 

 
 
6

--------------------------------------------------------------------------------

 
 

 
The Plan Administrator also may engage agents and obtain other assistance from
the Company, including Company counsel.  The Plan Administrator shall not be
responsible for any action taken or not taken on the advice of legal
counsel.  The Plan Administrator is given specific authority to allocate and
revoke responsibilities among its members or designees.  When the Plan
Administrator has allocated authority pursuant to the foregoing, the Plan
Administrator shall not be liable for the acts or omissions of the party to whom
such responsibility has been allocated, except to the extent provided by law.
 
 

 

 
The principal duty of the Plan Administrator is to see that the Plan is carried
out, in accordance with its terms, for the exclusive benefit of persons entitled
to participate in the Plan without discrimination among them.  The
administrative duties of the Plan Administrator include, but are not limited to,
interpreting the Plan, and prescribing applicable procedures.  The Plan
Administrator is also responsible for determining eligibility for and the amount
of any benefits payable under the Plan and prescribing claims procedures to be
followed and the claims forms to be used by employees for making claims under
the Plan.  The Plan Administrator also has the authority to require Employees to
furnish it with such information as it determines necessary for the proper
administration of the Plan.
 
 
 
If you have any questions regarding the Plan, please contact the Benefits
Department or the Plan Administrator.
 
Discretionary
Authority to Act:
The Plan Administrator shall have the discretionary authority to perform its
administrative responsibilities described in this Plan as necessary or
appropriate to enable the Plan Administrator to properly carry out such
responsibilities.  The decisions of the Plan Administrator upon all matters
within the scope of the Plan Administrator’s respective authority shall be
binding and conclusive upon all persons.



ARTICLE 7
CLAIMS PROCEDURES


Reimbursement
Requests:
The Benefits Department is responsible for evaluating all reimbursement requests
under the Plan.  You must submit all reimbursement requests to the Benefits
Department in accordance with its procedures; provided, however, that each
December (or more frequently if you request), the Benefits Department will
calculate the insurance deductions that have been taken from your pay during the
Paycheck Year, and will submit these for reimbursement on your behalf.
 
 
 
Reimbursement requests should be submitted as soon as possible after the
underlying expense is “incurred,” although, for repetitive expenses, you may
want to submit your request when you have other expenses, or at some fixed
interval, such as every three or six months.  See the definition “Covered
Expense” to determine when an expense is incurred.  Please keep in mind that to
be reimbursed, an expense must be submitted for reimbursement no later than the
end of the Paycheck Year following the Paycheck Year in which the expense was
incurred.
 
In order to count against the Benefit Limit for a given Paycheck Year, a
properly documented reimbursement request must be sent to the Benefits
Department on or before the last day of such Paycheck Year.  Notwithstanding the
foregoing, if you terminate employment during a Paycheck Year, any Covered
Expenses that you incur before your

 
 
 
7

--------------------------------------------------------------------------------

 

  participation in the Plan terminates will be eligible for reimbursement
provided the expense is submitted for reimbursement no later than the end of the
Paycheck Year following the Paycheck Year in which the expense was
incurred.  Such expenses will count against your Benefit Limit for the year in
which your participation in the Plan terminated.  The expenses reimbursed under
the Plan will be taxable income to you for the calendar year in which you
receive the reimbursement, rather than the calendar year in which the underlying
expense is incurred.

 

 
To facilitate recordkeeping and reimbursements, expenses submitted at least 3
days before pay period end will be processed and reimbursed during that same
payroll period.  Expenses submitted after such deadline will be processed and
paid during the following payroll period.
 
Cancelled checks and credit card receipts cannot be used as the sole
documentation of an expense submitted for reimbursement.
 
 
Dissatisfaction with Decision:
If you are dissatisfied with the determination of your benefits, eligibility,
participation or any other right or interest under this Plan, you may file a
written statement setting forth the basis of the claim with the Benefits
Department in a manner prescribed by the Benefits Department.  In connection
with the determination of a claim, or in connection with the review of a denied
claim, you may examine this Plan and any other pertinent documents generally
available to Participants relating to the claim and you may submit written
comments, documents, records and other information relating to the claim for
benefits.
 
Notice of Decision:
A written notice of the disposition of any such claim will be furnished to you
within 90 days after the claim is filed with the Benefits Department, provided
that the Benefits Department may have an additional period of up to 90 days to
decide the claim if it determines that special circumstances require an
extension of time to decide the claim and it advises you in writing of the need
for an extension (including an explanation of the special circumstances
requiring the extension) and the date on which it expects to decide the claim.
 
Content of Notice:
The notice of disposition of a claim shall set forth:
 
●  the specific reasons for denial of the claim;
 
●  reference to the specific Plan provisions upon which the determination is
based;
 
●  a description of any additional material or information necessary for you to
perfect the claim and an explanation of why such material or
         information is necessary; and
 
●  an explanation of the Plan’s appeal procedure and an explanation of the time
limits applicable to the Plan’s appeal procedures, including a
        statement of your right to bring a civil action under Section 502(a) of
ERISA, following an adverse benefit determination on review.
 
Appeal of Denied
Claim:
Within 60 days after receiving the written notice of the Benefits Department’s
disposition of the claim, you, or your duly authorized representative, may
request in writing that the Plan Administrator review the denied claim.  You may
submit a written statement of your claim (including any written comments,
documents, records and other information relating to the claim) and the reasons
for granting the claim.  The Plan Administrator shall have the right to request
of and receive from a claimant such additional information, documents or other
evidence as the Plan Administrator may reasonably require.  If you do not
request a review of the denied claim within 60 days after receiving written
notice of the Plan Administrator’s disposition of the claim, you will be deemed
to have accepted the Benefits Department’s written disposition, unless you have
been physically or mentally incapacitated so as to be unable to request review
within the 60-day period.  The review shall take into account all comments,
documents, records and other information submitted by you relating to the claim,
without regard to whether such documents, records or other information were
submitted or considered in the initial benefit determination.
 

 
 
8

--------------------------------------------------------------------------------

 
Decision on
Appeal:
A decision on appeal shall be rendered, in writing, by the Plan Administrator
ordinarily not later than 60 days after you request review of a denied claim,
and a written copy of such decision shall be delivered to you.  If special
circumstances require an extension of the ordinary period, the Plan
Administrator will notify you of the extension with such notice containing an
explanation of the special circumstances requiring the extension and the date by
which the Plan Administrator expects to render a decision.  Any such extension
will not extend beyond 60 days after the end of the ordinary period.
 
The denial notice shall set forth:
 
●  the specific reasons for denial of the claim;
 
●      reference to the specific Plan provisions upon which the denial is based;
 
●      a statement that you are is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents,
         records, and other information relevant to the your claim for benefits;
and
 
●  a statement of your right to bring a civil action under Section 502(a) of
ERISA.
 
Right to Examine
Plan Documents
and to Submit
Materials:
In connection with the determination of a claim, or in connection with review of
a denied claim or appeal, you may examine the Plan and any other pertinent
documents generally available to Participants relating to the claim and you may
submit written comments, documents, records and other information relating to
your claim for benefits.  Upon request and free of charge, you will be provided
reasonable access to, and copies of, all documents, records, and other
information relevant to your claim for benefits, with such relevance to be
determined as set forth below under “Relevance of Documents.”
 
Relevance of
Documents:
For purpose of this Article 7, documents, records, or other information shall be
considered “relevant” to your claim for benefits if such documents, records or
other information:
 
●  were relied upon in making the benefit determination;
 
●  were submitted, considered, or generated in the course of making the benefit
determination, without regard to whether such documents,
         records or other information were relied upon in making the benefit
determination; or
 
●     demonstrate compliance with the administrative processes and safeguards
required by this Article 7 regarding the making of the benefit
        determination.
 
Decisions Final and Procedures
Mandatory:
To the extent permitted by law, a decision on review by the Plan Administrator
shall be binding and conclusive upon all persons whomsoever.  To the extent
permitted by law, completion of the claims procedures described in this Article
shall be a mandatory precondition that must be complied with prior to
commencement of a legal or equitable action in connection with the Plan by a
person claiming rights under the Plan or by another person claiming rights
through such a person.  The Plan Administrator may, in its sole discretion,
waive these procedures as a mandatory precondition to such an action.
 
Time for Filing
Legal or Equitable
Action:
Any legal or equitable action filed in connection with the Plan by you or by
another person claiming rights through you must be commenced not later than the
earlier of: (1) the shortest applicable statute of limitations provided by law;
or (2) two years from the date the written copy of the Plan Administrator’s
decision on appeal is delivered as described above.



ARTICLE 8
AMENDMENT OR TERMINATION OF THE PLAN


PNM Resources, as Plan Sponsor, has the right to amend or terminate the Plan at
any time.  The Plan may be amended or terminated by a written instrument duly
adopted by PNM Resources or any of its delegates.




 
9

--------------------------------------------------------------------------------

 
ARTICLE 9
NO CONTRACT OF EMPLOYMENT


The Plan is not intended to be, and may not be construed as constituting, a
contract or other arrangement between you and the Company to the effect that you
will be employed for any specific period of time.


IN WITNESS WHEREOF, PNM Resources, Inc. has caused this Plan to be executed as
of this 16 day of December, 2010.
 
PNM RESOURCES, INC.
 
By:           /s/ Alice A. Cobb                              
                                                                             
 
      Its:                           SVP and CAO                           
                                      

 
 
 
10

--------------------------------------------------------------------------------

 
